RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s request for continued examination, claim amendments, and remarks filed on 5/25/2022 have been received. In the response filed on 5/25/2022, claim 1 was amended. 
 Claims 1, 2, 4-9, 12, 13, and 16 are pending. Claims 7-9 are withdrawn from consideration. Claims 3, 10, 11, 14, and 15 are canceled. Claims 1, 2, 4-6, 12, 13, and 16 are rejected. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation "the total hydrocolloid content " in lines 1-2. Claim 6 depends from claim 1. Neither claim establishes the presence of hydrocolloids. There is insufficient antecedent basis for this limitation in the claim.
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 12, 13, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cully et al., US 2014/0234507 A1; in view of Kimura et al., US 3,822,250 A; as evidenced by Greenfell-Lee et al., US 2016/0302462 A1; as evidenced by Kumar et al., US 2015/0322173 A1; as evidenced by Takeuchi et al., US 5,387,564 A; as evidenced by Akiyama et al., US 5,189,148 A; and as evidenced by Wada et al., US 5,154,771 A. 
Regarding claim 1: Cully discloses a solid pet food (pet food product, para 0079) component (meat emulsion chunks, para 0097) which comprises a one or more low functional proteins (meat by-products, para 0079) in particulate form (emulsion, para 0078). 
Low functional protein 
Cully discloses the claimed proteins (meat by-products, para 0079) in particulate form (emulsion, para 0078). As such, one having ordinary skill in the art would expect the proteins to be within the breadth of the recited “low functional proteins”. Additionally, Cully discloses the product is heated to coagulate the protein (para 0089). A coagulated protein is within the breadth of the recited low functional protein. A coagulated protein has lost the future function/ability to coagulate. So compared to a non-coagulated protein, the coagulated protein has some lower functionality. 
Curdlan
Cully discloses the solid pet food component (meat emulsion chunks) may also include functional ingredients (para 0080), and one or more dry proteinaceous materials, which include wheat gluten, soy flour, soy protein concentrate, soy protein isolate, and nonfat dry milk, to improve binding and impart flavor (para 0081). 
Cully does not disclose the solid pet food component comprises curdlan. 
Kimura is drawn to curdlan (col. 1, ln. 21). Kimura discloses curdlan is mixed with other food ingredients or materials (col. 9, ln. 19-21). Kimura discloses curdlan may replace either in part or in whole other food ingredients, which include casein and gluten (col. 10, ln. 70-71). Kimura discloses curdlan improves palatability, improves binding quality, improves water holding capacity, prevents "drip loss", and retains shape in cooking (col. 11, ln. 5-14). Kimura discloses the curdlan can be used in foods based on animal meat products, pasty foods based on fish flesh or animal meat, animal meat hams, fish hams, sausages, and artificial meats based on soybean or wheat protein (col. 11, ln. 31-45).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to include functional ingredients or additives that to improve binding and impart flavor, as taught in Cully, wherein the functional ingredient or additive that to improves binding and imparts flavor is curdlan, as taught in Kimura, to obtain a food component comprising a mixture of curdlan and a protein. One of ordinary skill in the art at the time the invention was filed would have been motivated to use curdlan because it improves palatability, improves binding quality, improves water holding capacity, prevents "drip loss", and retains shape in cooking (Kimura, col. 11, ln. 5-14).
Kimura discloses the inventive PS (curdlan) is produced by Agrobacterium radiobacter strains ATCC-6466 (col. 2, ln. 22), IFO 13127 (col. 2, ln. 26), U-19 (col. 2, ln. 27), and IFO 13126 (col. 2, ln. 33-34). 
As evidenced by Kumar et al., US 2015/0322173 A1, Agrobacterium radiobacter produces curdlan (para 0003). 
As evidenced by Takeuchi et al., US 5,387,564 A, Agrobacterium radiobacter, strains IFO 13127 and IFO 1312 produce curdlan (col. 3, ln. 40 and 45-46). 
 As evidenced by Akiyama et al., US 5,189,148 A, Agrobacterium radiobacter, strains ATCC-6466 and U-19 produce curdlan (col. 7, ln. 32-36). 
As evidenced by Wada et al., US 5,154,771 A, Agrobacterium radiobacter, strains IFO 13127 and IFO 1312 produce curdlan (col. 7, ln. 17 and 22-23). 
a mixture of 2-4 % (on a wet weight basis) curdlan
Kimura discloses the amount of curdlan varies according to the particular intended effect or purpose (col. 11, ln. 19-20). Kimura suggests curdlan in ranges of about 1% to 13% (col. 9, ln. 39-40), about 0.05 to 3% (col. 11, ln. 21-22). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
the protein consisting of one or more low functional proteins having a hardness of no more than 150±20 [(g/g of chunk)* 20% protein] when measured via a texture analyzer
Note the claims are drawn to an ingredient (protein) of the product (solid pet food) that exhibits the claimed property.
Cully and Kimura do not expressly recognize the property that of the “low functional proteins having a hardness of no more than 150±20 [(g/g of protein chunk)* 20% protein] when measured via a texture analyzer”. However, one having ordinary skill in the art at the time of invention would expect the properties to be present for because Cully and Kimura suggest a solid food component comprising the claimed materials (see rejections above). The burden is upon the Applicant to demonstrate otherwise.  
wherein the protein is in particulate form and the solid pet food component has a moisture content of at least 65%
Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. 
Note the discussion in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.)
The present case is similar to the situation in Aller. In Aller, the claimed invention recited a concentration that was higher than that disclosed in the prior art. However, the court held the claimed concentration was obvious over the prior art.
In the present case, like Aller, the claimed concentration is different than that of the prior art. Claim 1 recites “the solid pet food component has a moisture content of at least 65%”. Cully discloses the solid pet food component has a moisture content of about 47% to 60% (para 0097). As such, the claimed concentration of water represents the mere carrying forward of an original patented conception involving only change of proportions or degree. Therefore, the claimed invention is not such an invention as will sustain a patent. 
Additionally, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.  
In the present case, Cully discloses the conventional nature of a solid pet food component comprising water (moisture content, para 0097). As such, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.

Regarding claim 2: Cully discloses the protein may be by-products, which are beef (mechanically deboned beef), poultry (chicken), and pork (pork liver, para 0079). 
Regarding claim 3: Kimura discloses the amount of curdlan varies according to the particular intended effect or purpose (col. 11, ln. 19-20). Kimura suggests curdlan in ranges of about 1% to 13% (col. 9, ln. 39-40), about 0.05 to 3% (col. 11, ln. 21-22). 
Regarding claim 4: Cully discloses the solid pet food component (meat emulsion chunks) may also include soy protein isolate (para 0081). As evidenced by Greenfell-Lee et al., US 2016/0302462 A1, soy protein isolate is a hydrocolloid (para 0034). Therefore, soy protein isolate is encompassed within the recited “any other hydrocolloid from a . . . plant . . . source”. 
Regarding claim 5: Cully discloses protein content of approximately 29 to about 31% by weight (para 0082). 
Regarding claim 6: Kimura suggests curdlan in ranges of about 1% to 13% (col. 9, ln. 39-40), about 0.05 to 3% (col. 11, ln. 21-22). Cully and Kimura do not require any other hydrocolloid. 
Regarding claim 12: Cully and Kimura do not expressly recognize property “wherein a chunk consisting of the low functional protein does not remain intact if heated to 120°C for at least 30 minutes”. However, one having ordinary skill in the art at the time of invention would expect the properties to be present for the following reasons. First, Cully and Kimura suggest a solid food component comprising the claimed materials (see rejections above). Note the claims are drawn to an ingredient (solid pet food component) of the product (chunk) that exhibits the claimed properties. The burden is upon the Applicant to demonstrate otherwise.  
Regarding claim 13: Cully discloses the product is heated to coagulate the protein (para 0089). A coagulated protein is denatured protein.
Regarding claim 16: Cully discloses the protein may be by-products, which include chicken (para 0079). 

Claims 1, 2, 4-6, 12, 13, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Saylock, US 2011/0111102 A1; in view of Kimura et al., US 3,822,250 A; as evidenced by Greenfell-Lee et al., US 2016/0302462 A1; as evidenced by Kumar et al., US 2015/0322173 A1; as evidenced by Takeuchi et al., US 5,387,564 A; as evidenced by Akiyama et al., US 5,189,148 A; and as evidenced by Wada et al., US 5,154,771 A. 
Regarding claim 1: Saylock discloses a solid pet food (chunk, para 0006) component (meat emulsion chunks, para 0006) which comprises a one or more low functional proteins (meat by-products, para 0045) in particulate form (emulsion, para 0035). 
Low functional protein 
Saylock discloses the claimed proteins (meat by-products, para 0045) in particulate form (emulsion, para 0006). As such, one having ordinary skill in the art would expect the proteins to be within the breadth of the recited “low functional proteins”. Additionally, Saylock discloses the product is heated to coagulate the protein (para 0050). A coagulated protein is within the breadth of the recited low functional protein. A coagulated protein has lost the future function/ability to coagulate. So compared to a non-coagulated protein, the coagulated protein has some lower functionality. 
Curdlan
Saylock discloses the solid pet food component (meat emulsion chunks) may also include one or more dry proteinaceous materials, which include wheat gluten, soy flour, soy protein concentrate, soy protein isolate, and nonfat dry milk, to improve binding and impart flavor (para 0049). 
Cully does not disclose the solid pet food component comprises curdlan. 
Kimura is drawn to curdlan (col. 1, ln. 21). Kimura discloses curdlan is mixed with other food ingredients or materials (col. 9, ln. 19-21). Kimura discloses curdlan may replace either in part or in whole other food ingredients, which include casein and gluten (col. 10, ln. 70-71). Kimura discloses curdlan improves palatability, improves binding quality, improves water holding capacity, prevents "drip loss", and retains shape in cooking (col. 11, ln. 5-14). Kimura discloses the curdlan can be used in foods based on animal meat products, pasty foods based on fish flesh or animal meat, animal meat hams, fish hams, sausages, and artificial meats based on soybean or wheat protein (col. 11, ln. 31-45).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to include functional ingredients or additives that to improve binding and impart flavor, as taught in Saylock, wherein the functional ingredient or additive that to improves binding and imparts flavor is curdlan, as taught in Kimura, to obtain a food component comprising a mixture of curdlan and a protein. One of ordinary skill in the art at the time the invention was filed would have been motivated to use curdlan because it improves palatability, improves binding quality, improves water holding capacity, prevents "drip loss", and retains shape in cooking (Kimura, col. 11, ln. 5-14).
Kimura discloses the inventive PS (curdlan) is produced by Agrobacterium radiobacter strains ATCC-6466 (col. 2, ln. 22), IFO 13127 (col. 2, ln. 26), U-19 (col. 2, ln. 27), and IFO 13126 (col. 2, ln. 33-34). 
As evidenced by Kumar et al., US 2015/0322173 A1, Agrobacterium radiobacter produces curdlan (para 0003). 
As evidenced by Takeuchi et al., US 5,387,564 A, Agrobacterium radiobacter, strains IFO 13127 and IFO 1312 produce curdlan (col. 3, ln. 40 and 45-46). 
 As evidenced by Akiyama et al., US 5,189,148 A, Agrobacterium radiobacter, strains ATCC-6466 and U-19 produce curdlan (col. 7, ln. 32-36). 
As evidenced by Wada et al., US 5,154,771 A, Agrobacterium radiobacter, strains IFO 13127 and IFO 1312 produce curdlan (col. 7, ln. 17 and 22-23). 
a mixture of 2-4 % (on a wet weight basis) curdlan
Kimura discloses the amount of curdlan varies according to the particular intended effect or purpose (col. 11, ln. 19-20). Kimura suggests curdlan in ranges of about 1% to 13% (col. 9, ln. 39-40), about 0.05 to 3% (col. 11, ln. 21-22). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
the protein consisting of one or more low functional proteins having a hardness of no more than 150±20 [(g/g of chunk)* 20% protein] when measured via a texture analyzer
Note the claims are drawn to an ingredient (protein) of the product (solid pet food) that exhibits the claimed property.
Saylock and Kimura do not expressly recognize the property that of the “low functional proteins having a hardness of no more than 150±20 [(g/g of protein chunk)* 20% protein] when measured via a texture analyzer”. However, one having ordinary skill in the art at the time of invention would expect the properties to be present because Saylock and Kimura suggest a solid food component comprising the claimed materials (see rejections above). The burden is upon the Applicant to demonstrate otherwise.  
wherein the protein is in particulate form and the solid pet food component has a moisture content of at least 65%
Saylock discloses the solid pieces may have a moisture content of about 47% to 65% (para 0066). 

Regarding claim 2: Saylock discloses the protein may be by-products, which are beef (mechanically deboned beef), poultry (chicken), and pork (pork liver, para 0046). 
Regarding claim 3: Kimura discloses the amount of curdlan varies according to the particular intended effect or purpose (col. 11, ln. 19-20). Kimura suggests curdlan in ranges of about 1% to 13% (col. 9, ln. 39-40), about 0.05 to 3% (col. 11, ln. 21-22). 
Regarding claim 4: Saylock discloses the solid pet food component (meat emulsion chunks) may also include soy protein isolate (para 0049). As evidenced by Greenfell-Lee et al., US 2016/0302462 A1, soy protein isolate is a hydrocolloid (para 0034). Therefore, soy protein isolate is encompassed within the recited “any other hydrocolloid from a . . . plant . . . source”. Saylock discloses the solid pet food component (meat emulsion chunks) may also include xanthan (para 0073). 
Regarding claim 5: Cully discloses protein content of approximately 29 to about 31% by weight (para 0050). 
Regarding claim 6: Kimura suggests curdlan in ranges of about 1% to 13% (col. 9, ln. 39-40), about 0.05 to 3% (col. 11, ln. 21-22). Cully and Kimura do not require any other hydrocolloid. 
Regarding claim 12: Saylock and Kimura do not expressly recognize property “wherein a chunk consisting of the low functional protein does not remain intact if heated to 120°C for at least 30 minutes”. However, one having ordinary skill in the art at the time of invention would expect the properties to be present because Saylock and Kimura suggest a solid food component comprising the claimed materials (see rejections above). Note the claims are drawn to an ingredient (solid pet food component) of the product (chunk) that exhibits the claimed properties. The burden is upon the Applicant to demonstrate otherwise.  
Regarding claim 13: Saylock discloses the product is heated to coagulate the protein (para 0050). A coagulated protein is denatured protein.
Regarding claim 14: Kimura discloses the amount of curdlan varies according to the particular intended effect or purpose (col. 11, ln. 19-20). Kimura suggests curdlan in ranges of about 1% to 13% (col. 9, ln. 39-40), about 0.05 to 3% (col. 11, ln. 21-22). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Regarding claim 16: Saylock discloses the protein may be by-products, which include chicken (para 0046). 

Response to Arguments
Applicant's arguments filed 5/25/2022 have been fully considered but they are not persuasive. 
Applicant's arguments with respect to the limitation that the “solid pet food component has a moisture content of at least 65% have been considered but are moot in view of the new grounds of rejection. 
Applicant argues it would not be obvious to combine the pet food of Cully with the curdlan of Kimura because Cully already teaches a hydrocolloid, and thus, it would not be necessary for one having ordinary skill in the art to look outside of Cully for a hydrocolloid (remarks, p. 5). Examiner is not persuaded by this argument. The rejection is based upon obviousness (i.e., combining familiar elements), which permits a combination of different prior art teachings to suggest the claimed invention. 
The Supreme Court in KSR reaffirmed the familiar framework for determining obviousness as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), but stated that the Federal Circuit had erred by applying the teaching-suggestion-motivation (TSM) test in an overly rigid and formalistic way. In KSR, the Supreme Court particularly emphasized "the need for caution in granting a patent based on the combination of elements found in the prior art," Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." Id. at 415-16, 82 USPQ2d at 1395. See also MPEP 2141. 
In the present case, Cully discloses the solid pet food component (meat emulsion chunks) may also include functional ingredients (para 0080), and one or more dry proteinaceous materials, which include wheat gluten, soy flour, soy protein concentrate, soy protein isolate, and nonfat dry milk, to improve binding and impart flavor (para 0081). Cully does not disclose the solid pet food component comprises curdlan. Kimura discloses curdlan may replace either in part or in whole other food ingredients, which include casein and gluten (col. 10, ln. 70-71). Kimura discloses curdlan improves palatability, improves binding quality, improves water holding capacity, prevents "drip loss", and retains shape in cooking (col. 11, ln. 5-14). As such, the combination of Cully and Kimura represents a combination of familiar elements according to known methods. As such, the combination is obvious because it does no more than yield predictable results (e.g., improve palatability, improve binding quality, improve water holding capacity, prevent "drip loss", and retain shape in cooking; Kimura, col. 11, ln. 5-14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619